Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 1 of 29 PageID #: 1643




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                          )
  CITY OF MIAMI FIRE FIGHTERS’            )
  AND POLICE OFFICERS’                    )
  RETIREMENT TRUST and                    )
  INTERNATIONAL UNION OF                  )
  OPERATING ENGINEERS PENSION             )
  FUND OF EASTERN                         )
  PENNSYLVANIA AND DELAWARE, 1            )
       Plaintiffs,                        )
                                          )        C.A. No. 19-437-MSM-PAS
       v.                                 )
                                          )
  CVS HEALTH CORPORATION;                 )
  LARRY J. MERLO; DAVID M.                )
  DENTON; JONATHAN C. ROBERTS;            )
  ROBERT O. KRAFT; AND EVA C.             )
  BORATTO,                                )
      Defendants.                         )
                                          )

                           MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        Before the Court is the Defendants’ Motion to Dismiss (ECF No. 67) a

  shareholder securities fraud action, brought pursuant to the Private Securities

  Litigation Reform Act (“PSLRA”), 15 U.S.C.A. § 78u-4. The Defendants, CVS Health

  Corporation (“CVS” or “CVS Health”) and several executives of both CVS and its




        1  This action was originally entitled Anarkat v. CVS Health Corporation, but
  the parties agreed to substitute the then-named plaintiff by court-approved
  stipulation. (ECF No. 31). The case was filed in the Southern District of New York
  but transferred to Rhode Island on August 9, 2019. It was filed as a putative class
  action on behalf of all persons who acquired CVS Health stock between the dates of
  February 9, 2016 and February 20, 2019, inclusive (the “Class Period”), but at the
  time of this writing, there has not been class certification.
                                          1
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 2 of 29 PageID #: 1644




  subsidiary, Omnicare, Inc. (“Omnicare”), contend that the Amended Complaint (ECF

  No. 38) fails to meet the enhanced pleading standard applicable to lawsuits claiming

  violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

  “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated

  thereunder, 17 C.F.R. §240.10b-5.2

        For the reasons stated below, the Court GRANTS the Defendants’ Motion to

  Dismiss. (ECF No. 67).


                            I.    STANDARD FOR PLEADING


        In brief, and explained below, the Plaintiffs allege that CVS Health made

  statements during the Class Period that were both false and misleading, that the

  Plaintiffs relied on those statements and, as a result, suffered an economic loss. (ECF

  No. 38 at 131, ¶¶ 346-61). 3

        “To state a cause of action under § 10(b) and Rule 10b-5, a plaintiff must plead,

  with sufficient particularity, that the defendant made a false statement or omitted a

  material fact, with the requisite scienter, and that the plaintiff’s reliance on this

  statement or omission caused the plaintiff’s injury.” Gross v. Summa Four, Inc., 93



        2   The defendants are CVS Health, Larry J. Merlo, David M. Denton, Jonathan
  C. Roberts, Robert O. Kraft, and Eva C. Boratto (collectively, the “Defendants”).
          3 All statements of fact are taken from the Amended Complaint and as is

  appropriate at this stage of litigation are assumed to be true. Securities fraud
  litigation, however, demands that the Plaintiffs not only allege sufficient facts but
  that they plead them with particularity and support them with detailed information.
  In re Cabletron Systems, Inc., 311 F.3d 11, 27 (1st Cir. 2002) (complaint must specify
  statements alleged to have been misleading, and the reason they are misleading;
  beliefs must be backed with sufficient facts to support them).

                                            2
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 3 of 29 PageID #: 1645




  F.3d 987, 992 (1st Cir. 1996). A fact is “material only if its disclosure would alter the

  total mix of facts available to the investor and if there is a substantial likelihood that

  a reasonable shareholder would consider it important to the investment decision.”

  Hill v. Gozani, 638 F.3d 40, 57 (1st Cir. 2011) (quoting Cooperman v. Individual,

  Inc., 171 F.3d 43, 49 (1st Cir.1999)). Actions brought under this rubric must meet an

  enhanced threshold of pleading, far greater than the conventional “plain statement”

  subject to Federal Rule of Civil Procedure 12(b)(6).        Hill, 638 F.3d at 55. The

  heightened pleading demands that the Amended Complaint specify each statement

  alleged to be misleading and the reason. Id. In other words, statements made on

  information and belief must state the particular facts from which that belief was

  formed. Id. at 55-56.

        To defend against a Motion to Dismiss, the Plaintiffs must allege sufficient and

  adequately detailed facts to show that the Defendants either “consciously intended to

  defraud” or “acted with a high degree of recklessness.” Aldridge v. A.T. Cross Corp.,

  284 F.3d 72, 82 (1st Cir. 2002). While the Plaintiffs may rely on inference, that

  inference must be a “strong” one rather than a merely “reasonable” one, and the facts

  supporting that inference must be stated with particularity. In re Cabletron Systems,

  Inc., 311 F.3d 11, 28 (1st Cir. 2002). Liability may be shown by either affirmative

  statements that were false when made or by the omission of information that is so

  important that what was disclosed is rendered “so incomplete as to mislead.” City of

  Roseville Employees’ Retirement Syst. v. Textron, Inc., 810 F. Supp. 2d 434, 443

  (D.R.I. Aug. 24, 2011) (quoting Hill, 638 F.3d at 57). The inference of actionable



                                              3
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 4 of 29 PageID #: 1646




  scienter must be “at least as compelling as any opposing inference of nonfraudulent

  intent.” In re Ariad Pharmaceuticals, Inc., 842 F.3d 744, 751 (1st Cir. 2016). If the

  Court finds no actional misstatements, however, it need not reach the issue of

  whether the complaint fails to adequately allege scienter. Hill, 638 F.3d at 70 n.9;

  see infra n.21.

                                    II.   BACKGROUND


        CVS is a national company, founded in 1963 and headquartered in Rhode

  Island, traditionally selling retail from nearly 10,000 chain stores across the country.

  While it is a combination of convenience store and drug store, a large part of its retail

  business stems from its pharmacies.        In recent years, CVS has focused on the

  pharmacy business, giving vaccinations and housing “minute clinics” that provide

  immediate medical care to walk-in customers. It has, according to the Amended

  Complaint, 156 specialty long-term care (“LTC”) pharmacies in forty-six states and a

  LTC repackaging facility. (ECF No. 38 at 2, ¶¶ 2-3). CVS has made acquisitions that

  both enhanced its medical focus and spawned lawsuits.             In 2015, it acquired

  Omnicare, a national distributor of pharmaceuticals with a leadership role in the

  skilled nursing facility arena. That acquisition gave rise to this litigation. Then, in

  2018, CVS acquired Aetna Inc. (“Aetna”). That acquisition generated other litigation.

  E.g., Waterford Township Police & Fire Ret. Syst. v. CVS Health Corporation, et al.,

  No. 1:19-cv-00434-MSM (D.R.I.) (ECF No. 1, filed Aug. 15, 2019).

        The two acquisitions are related. The Plaintiffs here are shareholders who

  held CVS stock during the period after the Omnicare acquisition but before the Aetna

                                             4
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 5 of 29 PageID #: 1647




  purchase. They contend that CVS actively put out false and misleading information

  in its financial reports and announcements during the Class Period, motivated by the

  desire to hide its struggling LTC business to ensure that the Aetna purchase would

  succeed and on terms preferable to CVS. (ECF No. 38 at 6, ¶¶ 15-16). They allege

  that although CVS acquired Omnicare with the idea of taking over what was at the

  time a healthy distribution network of pharmaceuticals in the LTC market,

  mismanagement ultimately spurred substantial client losses. In addition to false and

  misleading reports designed to hide the problem from investors, the Plaintiffs point

  to CVS’s decision to “fold[]” the LTC business into its front-store retail operations in

  its financial reports to make it impossible for investors to see the drain. (ECF No. 38

  at 6, ¶ 8).


                                      III.   ANALYSIS


         The allegations of fraudulent statements fall into three categories. First, the

  Plaintiffs allege straightforward false and misleading statements about CVS Health’s

  performance and the success of its operations. Second, the Plaintiffs contend that the

  failure to disclose the customer losses, and the inadequacy of the disclosure that

  finally did occur, caused the statements made to be misleading. And third, the

  Plaintiffs complain that CVS misled investors by omitting unfavorable facts from the

  goodwill assessments attributed to its LTC business before taking a significant

  impairment.




                                             5
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 6 of 29 PageID #: 1648




     A. False Statements

        The Plaintiffs point to a series of statements that, except for some thin

  warnings in 2017 and early 2018 of possible client retention problems, painted a rosy

  and profitable picture of the alliance of CVS and Omnicare. The acquisition was

  undertaken to expand CVS profits by bringing under its umbrella what was touted

  at the time as a leading presence—indeed, the leader—in the LTC skilled nursing

  facilities market. Statements by CVS executives issued in 2016 and early 2017 gave

  no clue that the optimism of the endeavor would not come to fruition. 4 At most, these

  statements began to warn that success might take a little longer than predicted. 5

  Plaintiffs contend that it was not until 2018 that CVS executives cast doubt on the

  ultimate achievement.

        The statements can be placed in three categories:

            1. That CVS had capitalized on Omnicare’s leadership position in the LTC
               industry and was, therefore, itself a “leader.” 6
            2. That the “synergies” it had implemented were working well, when,
               according to the Amended Complaint, they were driving away
               customers. (ECF No. 38 at 40, ¶ 118).


        4  The Plaintiffs point to, and the Court recounts, several statements made prior
  to the Class Period, presumably as background and as relevant to the knowledge of
  CVS executives. Greebel v. FTP Software, Inc., 194 F.3d 185, 202 (1st Cir. 1999)
  (events prior to class period may be probative of subsequent practice). Statements
  that were made before the class period began, however, are not actionable under the
  PLSRA. In re Int’l Bus. Machines Corp. Sec. Litig., 163 F.3d 102, 107 (2nd Cir. 1998).
         5 For example, the warning that the Defendants point to in February 2016 that

  client loss “could” occur is a far cry from acknowledging that it was occurring. (ECF
  No. 67 at 16).
         6 Most of these statements occurred before the Class Period. For example,

  Defendant Kraft boasted at the December 2015 Analyst day that CVS had acquired
  the “leading pharmacy provider to elderly in chronic care settings.” That year’s
  annual report asserted that CVS Health was a “leading presence in long-term
  pharmacy care [having] forged a competitive advantage.” (ECF No. 38 at 39, ¶ 116).
                                            6
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 7 of 29 PageID #: 1649




            3. Direct assertions that the acquisition was succeeding in expanding
               CVS’s revenues and would continue to be profitable.7
        With respect to statements during the Class Period, as for the first set—that

  the new endeavor was, by virtue of the acquisition, a “leader” in the LTC industry—

  that is more a statement of optimism, or perhaps wishful thinking, than anything an

  investor would rely on.     Statements of hope are not unusual and are generally

  considered mere “puffery.” Glassman v. Computervision Corp., 90 F.3d 617, 636 (1st

  Cir. 1996) (noting, however, that the statements were accompanied by “strongly

  cautionary language”); Accord, San Leandro Emergency Medical Group Profit

  Sharing Plan v. Philip Morris Companies, Inc., 75 F.3d 801, 812 (2nd Cir. 1996)

  (statements that company “should deliver income growth in earnings per share”

  without disclosing defection of Marlboro smokers to discount brands were not

  actionable). Such “puffery” is not actionable as it “encompasses statements that lack

  the sort of definite positive projections that might require later correction.” In re

  General Electric Securities Litigation, No. 19-cv-1013 (DLC), 2020 WL 2306434 at *7

  (S.D.N.Y. May 7, 2020) (examples are that a merger was “off to a promising start,”

  that the defendant was “optimistic” about earnings and “expected” its product to

  perform well, and the like). 8


        7 For example, Defendant Merlo asserted on the 2016 Analyst Day that CVS
  continued to hold a “leadership position in long-term care with Omnicare.” (ECF No.
  38 at 33, ¶ 95). Those rosy predictions continued into the first quarter of 2017,
  echoing the ones made on the May 2, 2017 first quarter call. Id.
        8In a supplemental filing (the “Supplemental Letter”), the Defendants brought
  to the Court’s attention In re General Electric Securities Litigation, No. 1:19-cv-
  01013, 2020 WL 2306434 (S.D.N.Y. May 5, 2020) (“General Electric”) as relevant to
  their Motion to Dismiss. (ECF No. 72). Claiming “improper gamesmanship” before
                                           7
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 8 of 29 PageID #: 1650




        [C]ourts have demonstrated a willingness to find immaterial as a matter
        of law a certain kind of rosy affirmation commonly heard from corporate
        managers and numbingly familiar to the marketplace—loosely
        optimistic statements that are so vague, so lacking in specificity, or so
        clearly constituting the opinions of the speaker, that no reasonable
        investor could find them important to the total mix of information
        available.

  Shaw v. Digital Equipment Corp., 82 F.3d 1194, 1217 (1st Cir. 1996). 9 The First

  Circuit is especially strict in this regard, and vague prospects of future success that

  prove ill-founded are not sufficiently material unless accompanied by statements

  implying certainty or by erroneous statements of fact. Colby v. Hologic, Inc., 817 F.

  Supp. 204, 209, 211 (D. Mass. 1993).

        As a characterization, these first set of statements may have been overly

  optimistic. But absent assertions supported by fact that CVS Health at that time had

  only a small fraction of the market, or was barely a “player,” the labeling of CVS as a

  “leader” can hardly be termed objectively false. And, indeed, one of the failings of the

  Amended Complaint is that it does not draw a clear timeline of customer losses; thus,

  while there is an ample demonstration of customer loss, there is no comparative basis




  oral argument, the Plaintiffs asked the Court to strike the Defendants’ Supplement
  Letter or disregard General Electric. (ECF No. 74). The Court denies the Plaintiffs’
  requests. The Court did not review General Electric in detail until it received the
  Plaintiffs’ response to the Supplemental Letter, alleviating any “gamesmanship” the
  Defendants may have attempted to gain.
         9 Citing as examples of such “loosely optimistic statements,” that a company:

  was expecting “another year of strong growth,” San Leandro, 75 F.3d at 811; was “on
  target toward achieving the most profitable year in its history,” Hillson Partners Ltd.
  Partnership v. Adage, Inc., 42 F.3d 204, 213 (4th Cir. 1994); or was “’well positioned’
  for growth,” In re Caere Corp. Sec. Litig., 837 F. Supp 1054, 1057-58 (N.D. Cal. 1993).
  Additionally, “[p]rospects for long term growth are bright” was also deemed a “loosely
  optimistic statement.” Colby, 817 F. Supp. at 211.
                                             8
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 9 of 29 PageID #: 1651




  for concluding that the customer base had fallen so far behind what it was pre-

  acquisition as to make the “leadership” label cross from exaggeration into falsehood.

        The second set of statements—to the effect that the “synergies” effectuated by

  CVS were helping to ensure that the Omnicare acquisition was “performing well”—

  are statements of opinion which are not actionable unless the circumstances raise a

  strong inference that the speaker knows the opinion is untrue. See Omnicare, Inc. v.

  Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S. 175, 185-86 (2015). An

  example of this is the statement made by Defendant Denton on the third quarter 2016

  call that it was only a matter of time before the Omnicare operation lived up to

  expectations. (ECF No. 38 at 102, ¶ 285). Other statements were merely expressions

  of hope for future success, such as “I’m confident that we’ll capitalize on the synergies

  once [the needs of residents are targeted].” (ECF No. 38 at 97, ¶ 272 (quoting the

  CVS Health third quarter 2016 call)). Even though the Amended Complaint is replete

  with instances of customer loss, the Amended Complaint does not demonstrate a clear

  connection between customer dissatisfaction and CVS’s insistence on migrating its

  existing retail protocols to the LTC market. While that causal relationship may have

  existed in the minds of the Plaintiffs’ confidential witnesses, there is no direct

  evidence of its truth. See City of Roseville, 810 F. Supp. 2d at 444 (confidential

  witnesses alleged pattern of increasing cancellations of loans, but the information

  was not specific enough about percentages). This contrasts with the direct connection

  between the statements and the actuality in In re Ariad Pharmaceuticals, Inc., 842

  F.3d 744 (1st Cir. 2016). There, officials expressed optimism about obtaining a



                                             9
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 10 of 29 PageID #: 1652




   “favorable label” from the Food and Drug Administration (“FDA”) weeks after

   learning that the FDA had rejected ARIAD’s proposed label. Id. at 753. It was

   misleading, the Circuit Court held, to continue to put out expressions of hope about

   an event that clearly was not going to occur. Id. Disclosure of the rejection “would

   have altered the total mix of information available to investors.” Id. Similarly, in

   Aldridge v. A.T. Cross Corp., 284 F.3d 72 (1st Cir. 2002), the undisclosed information

   directly contracted the explicit statements made. There, the company made specific

   predictions about profitability even with price reductions without disclosing that it

   had agreed to insulate distributors against price cuts and that it had committed to

   “take back” agreements whereby it would allow returns of unsold inventory. Id. at

   82-83.     In addition, there were allegations that the company knew that those

   arrangements rendered its reserve insufficient.       Id. at 83.   The district court’s

   dismissal of the complaint was reversed. Id. at 85.

            The most problematic statements are those in the third category—statements

   such as those contained in the second quarter 2016 call: “revenues in the retail/LTC

   Segment increased 16.0%, or $2.8 billion, to approximately $20.0 billion . . . primarily

   driven by the addition of the long-term care (“LTC”) pharmacy operations acquired

   as part of the acquisition of [Omnicare].” (ECF No. 38 at 36, ¶ 106). The Plaintiffs

   do not contend, however, that the numbers were false; instead, they dispute the

   implication that the Omnicare-acquired business was continuing to succeed when

   customers were leaving. Again, the Plaintiffs provide no clear timeline that matches

   the time when the statements were made to specific customer losses. Nor do they



                                             10
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 11 of 29 PageID #: 1653




   include sufficient information to determine how much of the customer base had left

   at any given period. Indeed, they complain that CVS itself did not break out the

   Omnicare-based operations from the remainder of the retail business. Id. at ¶¶ 109,

   113. That same lack of segregated numbers makes it impossible to discern whether

   the effect of the customer loss was so significantly inconsistent with the performance

   statements as to render the latter false.

         Moreover, many of these statements are “forward-looking,” looking to the

   future. Such forward-looking statements are protected under the Exchange Act. In

   re Biogen Inc. Securities Litigation, 193 F.Supp.3d 5, 40-41 (D. Mass. 2016). For

   example, the pronouncements do not speak of CVS Health’s “having attracted” large

   numbers of customers; instead, they speak of its “ability to attract and retain

   managed care customers and favorable industry trends.” (ECF No 38 at 80, ¶ 239).

   In that respect, the statements are different from those held actionable in Matrixx

   Initiatives, Inc. v. Siracusano, 563 U.S. 27 (2011). Matrixx involved a cold remedy

   that, it turned out, had the unfortunate side effect of loss of smell. There was no

   disclosure of the reports of consumers who had lost their sense of smell even though

   the company had received much information from doctors, including some studies of

   the relationship between the adverse effect and the product. Id. at 31. What the

   company did tout was that it was “poised for growth,” and predicted that revenues

   would be up. Id. at 33. Moreover, Matrixx had issued a press release suggesting that

   studies confirmed the cold remedy did not cause a loss of smell when in fact it had

   conducted no such studies. Id. at 34. Taken collectivity, the statements were such



                                               11
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 12 of 29 PageID #: 1654




   that “reasonable investors” would have viewed the omitted facts as “having

   significantly altered the ‘total mix’ of information made available.” Id. at 47 (quoting

   Basic Inc. v. Levinson, 485 U.S. 224, 232 (1988)).

         Finally, many statements the Plaintiffs point to are simply too vague to have

   been material. The second quarter 2016 10-Q, for example, stated that “Net revenues

   were positively affected by the addition of LTC.” (ECF No. 38 at 81, ¶ 241). The

   statement on the Fiscal Year 2016 call that “the addition of both Omnicare and the

   Target pharmacies and clinics has contributed nicely to our performance . . .” was

   similarly vague. (ECF No. 38 at 102, ¶ 286) (emphasis supplied). Plaintiffs point to

   what were basically the same few statements using the phrases “positively affected”

   and “ability to attract and retain” customers but repeated many times. (ECF No. 38

   at 79-84, ¶¶ 239-245). The repetition over the course of 2016 and into 2017 does not

   make them any less vague nor any more demonstrably false.


      B. Misleading Statements Regarding Client Retention


         The Plaintiffs contend that the statements recounted above were, if not false,

   misleading because CVS failed to contemporaneously reveal the extent of the

   customer losses it was sustaining. (ECF No. 69 at 19.) The Amended Complaint does

   not allege affirmative false statements about client retention. Instead, it relies on a

   theory that the omission of client loss information throughout 2016 and much of 2017

   was so fundamental, and the references to “difficulties with client retention” so

   oblique and late when they began to emerge, that CVS Health’s financial statements




                                             12
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 13 of 29 PageID #: 1655




   and pronouncements were misleading. Id. (citing Matrixx Initiatives, 563 U.S. at 44-

   45).

          There is no question that CVS Health was suffering significant customer loss.

   Omnicare was at the time of its acquisition a leading distributor of pharmaceuticals

   to LTC facilities. By bringing Omnicare’s pharmaceutical distribution network, and

   its customer base, into what was later termed CVS/Retail, the CVS corporation

   intended to harvest the increased revenues previously captured by Omnicare. CVS

   to that point had served primarily a retail pharmacy clientele.

          The Plaintiffs contend that soon after the acquisition, the CVS/Omnicare

   operation began to lose customers “in droves” for several reasons, all due to CVS’s

   lack of understanding of the LTC customer needs, its attempt to force LTC sales into

   its templates for retail sales, its inability to maintain good relationships with

   customers because it substituted knowledgeable Omnicare employees with

   inexperienced CVS account managers, and its overall mismanagement of the LTC

   distribution. (See, e.g., ECF No. 38 at 50, 79-81, 104-07, ¶¶ 147, 239, 240, 241, 288,

   291, 293, 295).   The inability to retain customers was the result, allegedly, of

   specifically described phenomena:


      1. CVS Retail’s losing, by both voluntary and involuntary termination, several
         experienced customer service representatives who then “poached” their former
         Omnicare clients and brought them to their new employers.
      2. Customers reacting to poor customer service by either leaving CVS Health at
         the conclusion of their outstanding contracts or deliberately failing to make
         payments, resulting in cancellations of their contracts.
      3. CVS imposing new “synergies” on previous Omnicare customers that they did
         not like, such as centralized billing resulting in reimbursement delays,
         substituting account managers for customer service representatives, and
         forbidding district managers from meeting directly with LTC facilities.

                                            13
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 14 of 29 PageID #: 1656




      4. Attempting to run the LTC distribution network as it did its retail pharmacies,
         from several different distribution locations.
      5. Creating a bottleneck by untimely notifying account managers of new
         customers.
         The Plaintiffs proffer much support of their claim of actual customer losses.

   They also demonstrate the many opportunities CVS passed up to include mention of

   increasing customer retention problems. The critical question, however, is whether

   the rosy prospects painted by CVS and its executives were explicit enough to move

   past mere “puffery” and to create a positive outlook with sufficient clarity to render

   those statements misleading without inclusion of the omitted information.

         1. Substantiation of Loss of Customers

         As a backdrop, the Amended Complaint relies on nineteen confidential

   witnesses (“CWs”), most of them former CVS or Omnicare employees. (ECF No. 38

   at 15-22, ¶¶ 46-69). Information from confidential witnesses may be relied upon if

   the persons are sufficiently described and the information sufficiently detailed to

   create an inference of personal knowledge of the circumstances described. In re

   Cabletron Systems, 311 F.3d at 29 (adopting criteria of Novak v. Kasaks, 216 F.3d

   300, 314 (2nd. Cir. 2000)). If they are not named, they must be sufficiently described

   to support the probability that such a person would have the knowledge alleged. In

   re Cabletron Systems, 311 F.3d at 29-30. Here, the CWs are described by their




                                            14
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 15 of 29 PageID #: 1657




   roles, 10 whether they were employed by CVS or Omnicare, 11 their responsibilities

   regarding customers, 12 the geographic area or customer base they were affiliated

   with, 13 and, where otherwise not apparent, the basis of their knowledge. 14 The



         10   CWs 1, 2, 4, 6, and 7 were all consultant pharmacists. (ECF No. 38 at 15-
   17, ¶¶ 47, 48, 50, 53-54). CW3 was a staff pharmacist. Id. at ¶ 50. CW5 was director
   of public relations for Omnicare. Id. at ¶ 52. CW8 was regional director of human
   resources. Id. at ¶ 55. CW9 was a district manager. Id. at ¶56. CW10 was a regional
   manager. Id. at ¶58.
           11 CWs 1, 3, 14, and 15 worked for Omnicare before the acquisition and

   Omnicare LTC or CVS Health afterwards. Id. at ¶¶ 47, 50, 62, 65. CWs 2, 4, 5, 6,
   10-13 worked for Omnicare prior to the acquisition. Id. at ¶¶ 48, 51-53, 59-62.
           12 For example, CW2 “served for a time as the primary point of contact for LTC

   facilities,” “assist[ing] LTC facility leaders and staff in identifying, evaluating and
   addressing pharmacy-related concerns, ….”, as did CW 1. Id. at ¶¶ 47,48. CW3 filled
   prescriptions for approximately 180 skilled nursing and assisted living facilities.” Id.
   at ¶ 50.
           13 CW1 covered facilities in South Florida, Id. at ¶ 47; CW 2 “served over 100

   LTC facilities for Omnicare in Ohio,” Id. at ¶ 49. CW3 served the Saratoga Springs,
   N.Y. area. Id. at ¶ 50. CW7 handled eight accounts in New York and other areas in
   the eastern region. Id. at ¶ 54. CW 8 worked in the west region. Id. at ¶ 55. CW9
   worked in Southern California in 2015 and the region around St. Louis, Missouri,
   from 2016 to 2018. Id. at ¶ 56. Prior to the acquisition, CW10 managed all the
   Omnicare pharmacies in Missouri, Kansas, and Southern Illinois. Id. at ¶ 58.
           14 The former employees of Omnicare or CVS Health are described as working

   in the industry directly for competitors, or still involved in relationships with current
   Omnicare LTC employees. CW2, for example, “has kept in contact with individuals
   who remained with CVS Health after the acquisition[,]” and “has a close relationship
   with a former high-ranking executive of Omnicare who is now the CEO of Remedi
   SeniorCare (“Remedi”), an LTC pharmacy provider that competes with the Omnicare
   LTC business.” Id. at ¶ 48. He also “attended meetings of all Omnicare pharmacy
   managers in the area where loss of accounts and contract status were discussed.” Id.
   at ¶ 49. CW6 works for competitor Polaris Pharmacy Services in Fort Lauderdale,
   Fla. Id. at ¶ 53. CW11 works for competitor Skilled Care Pharmacy in Mason, Ohio.
   Id. at ¶ 59. CW12 left Omnicare to work for Wayne’s Drugs in Oswego, N.Y., an
   enterprise affiliated with Harbor Pharmacy, an LTC service provider in Syracuse. Id.
   at ¶ 60. He then worked for both Specialty RX and ProCare LTC, both LTC providers
   in the N.Y./Connecticut area. Id. CW13, who left an Omnicare affiliate in New York
   in 2014, “has maintained relationships with his former colleagues at Omnicare, CVS
   Health and the LTC industry in general.” Id. at ¶ 61. CW14 worked for an Omnicare
   affiliate until 2017 as a pharmacy technician, then supervising pharmacist and
                                              15
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 16 of 29 PageID #: 1658




   Amended Complaint describes the network within which information was shared

   about business development and the customer base, particularly involving

   dissatisfied customers and those about to leave Omnicare LTC. All Omnicare LTC

   employees, specifically including upper management, had access to a tool called

   SalesForce which “track[ed] customers, including customer performance and losses

   of accounts.” Id. at ¶¶ 57, 64. In addition, some CWs described regular telephone

   calls with management to discuss customer gains and losses. 15         The Amended

   Complaint ties various factual allegations to specific CWs 16 and therefore, together

   with the description of who the CWs are, demonstrates a sufficient basis for personal

   knowledge. The Court finds that the confidential witnesses are sufficiently described,

   both as to their roles and their knowledge base, as to warrant reliance on their

   allegations for purposes of this Motion to Dismiss.

         Having sufficiently established the basis of the allegations, the Plaintiffs also

   establish the significant client retention loss that they attribute to CVS operations

   after the acquisition. The customer base the Amended Complaint focuses on is that

   of skilled nursing facilities. At the time of acquisition in May 2015, Omnicare was a



   general manager; he currently works for Prescription Center, a LTC pharmacy. Id.
   at ¶ 62.
          15 CW14 had weekly calls with account managers and monthly calls with other

   general managers. Id. at ¶¶ 63, 64. CW14 maintains that there were regular calls
   upper management at Omnicare and CVS Health, specifically including Defendant
   Kraft, to discuss pharmacy performance and customer losses. Id. at ¶ 64.
          16 For example, the information about loss of customers to Remedi is attributed

   to CW2, who is alleged to have a close personal relationship with the CEO of Remedi.
   Id. at ¶ 48. Similarly, CW3, who provided information about the loss of customers in
   upstate New York (Id. at ¶ 122), covered the Saratoga Springs, N.Y. area. Id. at ¶
   50.
                                            16
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 17 of 29 PageID #: 1659




   leading provider of pharmaceuticals to skilled nursing facilities.      The Amended

   Complaint alleges that seventy-six percent of prescriptions Omnicare filled were for

   skilled nursing facilities, and only twenty-four percent were for other LTC facilities.

   Thus, the Plaintiffs argue, the loss of skilled nursing facilities as customers would

   have a substantially adverse impact on sales. (ECF No. 38 at 24-25, ¶ 76).

         The Amended Complaint alleges the loss of thousands of skilled nursing

   facilities from the customer base of the post-acquisition combined CVS/Omnicare

   network by former employees who “poached them.” 17 Id. at ¶¶ 123, 159. Many of

   these employees were laid off around the time of the acquisition to reduce payroll. Id.

   at ¶ 149. Many more allegedly left because of poor customer service by the account

   managers from CVS who replaced the Omnicare customer service representatives. 18

   A fundamental problem causing customers to flee, the Amended Complaint alleges,




         17   For example, Remedi took a large contingent of Catholic nursing homes,
   many Ohio customers, and expanded its operations from five to thirty states by taking
   Omnicare customers. Id. at ¶ 159. Cutie Pharmacy and PharmScript took upstate
   New York customers, and HIS took all the Omnicare nursing homes in Missouri. Id.
   at ¶¶ 122, 123. Polaris gained Omnicare customers making up 20,000 out of its
   25,000 beds, all its 2,500 beds in Michigan, half of its 4,000 beds in Minnesota, almost
   all its 3,500 North Carolina beds, and 10,000 of 14,000 of its beds in Florida. Id. at
   ¶¶ 124, 136.
         18  The Amended Complaint describes specific examples of poor customer
   service, including the elimination of face-to-face visits between district managers and
   LTC clients; the substitution of account managers for customer service
   representatives; the discouragement of direct interaction in favor of an online
   customer management tool; instituting cumbersome new customer processes that
   caused long delays and with which pharmacies were too understaffed to cope. Id. at
   ¶¶ 147-151. It alleges that the replacement of the entire management team at
   Omnicare LTC caused adverse changes in the relationships with LTC facilities. Id.
   at ¶ 158.

                                             17
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 18 of 29 PageID #: 1660




   was the lack of understanding of the LTC business by CVS which attempted to

   operate the newly acquired Omnicare LTC facilities network as it operated its retail

   business. Id. at ¶¶ 155-56. CVS attempted to impose its “big box” methods, where

   business was built by advertising, in contrast to the LTC personal relationships

   Omnicare fostered. Id. at ¶ 150.


         2. Need to Disclose

         The Plaintiffs have pled sufficient facts to demonstrate that during the Class

   Period, the new CVS Health endeavor was in fact losing customers in large numbers.

   What remains is to scrutinize their claims that the statements made by the

   Defendants to their investors were misleading because they failed to disclose that

   significant development.    This is a two-step process: (a) to what extent did the

   Plaintiffs fail to disclose the customer retention problem; and (b) did the statements

   they made obligate them to do so because they were misleading in the absence of the

   customer information?

         a. What CVS Health said about Client Retention

         There are few references to customer retention in the relevant filings.

   Although the Defendants maintain that they sufficiently warned investors of the

   challenges involved in integrating Omnicare, including maintaining the customer

   base, even they can point to few such warnings. In a statement made in February

   2016 and repeated in the Forms 10-K and 10-Q during the Class Period, CVS told

   investors that client loss “could” occur from any one of several causes. (ECF No. 38

   at 117-18, ¶¶ 312-314).     But this pronouncement simply warned of the lack of


                                            18
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 19 of 29 PageID #: 1661




   guarantees; it did not, again, even hint that at that time customer retention had

   become a problem. Another statement in December 2016, warned that “the ramp-up

   in the level of accretion is slightly slower than anticipated.” (ECF No. 38 at 58, ¶

   174). This statement was directed at the prognosis for future success, and in no way

   was a warning of past or current client retention difficulties.

         It was not until 2017 that CVS Health began to hint that it had been, and was

   continuing to experience, customer losses in any significant respect.     Defendant

   Denton made a statement that “bed census [was] lower,” but he attributed that to a

   reduction in the number of beds at skilled-nursing facilities generally. (ECF No. 38

   at 59, ¶ 176). The later 2017 reports alluded to declines because of actual “customer

   reimbursement pressures, industry trends such as lower occupancy rates in skilled

   nursing facilities, and client retention rates.” Id. at ¶ 301 (emphasis supplied).

   “Client retention rates” were again referred to as one of the “challenges” CVS faced,

   and finally in the second quarter of 2018, CVS’s financials mentioned an impairment

   of goodwill that it attributed to “client retention issues” and a softening of the

   industry. Id. at ¶ 21.

         b. Was the Omission of More Explicit Revelations Misleading?

         CVS was under no obligation to spell out the extent of customer retention

   difficulties simply because it mentioned them. In Hill v. Gozani, the First Circuit

   held that NeuroMetrix was not obligated to spell out the extent of non-

   reimbursements simply because it mentioned that there was such a risk. 638 F.3d

   at 59. That obligation would arise only if the omission “highly skew[ed]” the total



                                             19
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 20 of 29 PageID #: 1662




   mix of information available to investors. Id. The risk of disaster because of the

   undisclosed information in Hill seems much more likely than the jeopardy faced by

   CVS Health if a portion of its business devoted to LTC did poorly. In Hill, the

   company knew that it was being reimbursed for procedures that were miscoded as

   highly specialist-driven when in fact the deserved level of reimbursement was much

   lower.    Id. The company knew that its use of neurology-based coding was not

   sustainable, yet it hid the use of improper codes in its reports. Id. That the company

   did not disclose the degree of risk of non-reimbursement was held not sufficient to

   make the statements misleading. Id. at 60.

            For the very reasons that render the statements made not per se “false,” the

   failure to disclose customer loss was not misleading. The statements made were not

   quantified, they were not specific, they did not state or even imply that the customer

   base was growing. If they had, disclosure of the fact that it was shrinking would have

   been necessary to forestall a deceptive picture. There is nothing directly inconsistent,

   at least not in a substantial way, between the statements made and the loss of

   customers sustained. The statements of opinion, and of an optimistic future, could

   have been sincerely maintained despite a rocky road with respect to the customer

   base. They did not create an obligation to disclose more than what was stated.

      C. Goodwill


            From August 2018 to February 2019, CVS wrote off $6.1 billion in goodwill,

   eliminating nearly the entire value of the goodwill assigned to its LTC business.

   (ECF No. 38 at 9-10, ¶¶ 21-24). The Plaintiffs argue that, before taking this goodwill


                                             20
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 21 of 29 PageID #: 1663




   impairment, the Defendants misled investors by failing to disclose the “substantial,

   systemic obstacles” plaguing the LTC business, leaving investors to conclude that

   those obstacles did not exist. (ECF No. 69 at 30).

         Goodwill is “an asset representing the future economic benefits arising from

   other assets acquired in a business combination that are not individually identified

   and separately recognized.” Fait v. Regions Fin. Corp., 655 F.3d 105, 110 (2d Cir.

   2011) (quoting J.A. 940 (Business Combinations, SFAS No. 141 ¶ 3j (Fin. Accounting

   Standards Bd. 2007)).     Consistent with this definition, the Defendants defined

   “goodwill” in U.S. Securities and Exchange Commission (“SEC”) filings as

   representing the “future economic benefits expected to arise from [CVS Health’s]

   expanded presence in the pharmaceutical care market, the assembled workforce

   acquired, expected purchasing and revenue synergies, as well as operating

   efficiencies and cost savings.” (ECF No. 67-7 at 10). 19

         Under Generally Accepted Accounting Principles (“GAAP”), a company must

   conduct an annual test of goodwill for impairment. City of Dearborn Heights Act 345

   Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 611 (9th Cir. 2017) (citing

   Financial Accounting Standards Board Accounting Standards Codification (ASC)

   Topic 350: Intangibles—Goodwill and Other, ASC 350-20-35-28). “Impairment is the

   condition that exists when the carrying amount of goodwill exceeds its implied fair

   value.” Id. (quoting ASC 350-20-35-2) (internal quotation marks omitted). Along



         19 In ruling on this Motion to Dismiss, the Court takes judicial notice of certain
   SEC filings made by the Defendants. See Mississippi Pub. Employees’ Ret. Sys. v.
   Bos. Sci. Corp., 523 F.3d 75, 86 (1st Cir. 2008).
                                             21
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 22 of 29 PageID #: 1664




   with its annual test, a company must conduct an interim goodwill test “if an event

   occurs or circumstances change that would more likely than not reduce the fair value

   of a reporting unit below [the reporting unit’s] carrying amount.” Id.

         “Estimates of goodwill depend on management’s determination of the fair

   value of the assets acquired and liabilities assumed, which are not matters of

   objective fact.”   Fait, 655 F.3d at 110. Goodwill assessments are thus opinion

   statements. Id. at 111. Allegations of the falsity of goodwill assessments must

   therefore be tested under the standard explained by the Supreme Court in Omnicare,

   Inc. v. Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S. 175, 186 (2015).

         In Omnicare, the Supreme Court stated that a speaker may be liable for

   making a false statement of opinion if “the speaker did not hold the belief she

   professed” or if “the supporting fact she supplied were untrue.” 575 U.S. at 185-86.

   The Supreme Court also noted that sincerely held opinions that are factually true

   may nonetheless be actionable if the speaker omits information making the

   statement misleading to a reasonable investor. Id. at 188-89. Because “a reasonable

   investor may . . . understand an opinion statement to convey facts about . . . the

   speaker’s basis for holding that view,” the Supreme Court noted that “if the real facts

   are otherwise, but not provided, the opinion statement will mislead its audience.” Id.

   at 188. But “reasonable investors understand that opinions sometimes rest on a

   weighing of competing facts; indeed, the presence of such facts is one reason why an

   issuer may frame a statement as an opinion, thus conveying uncertainty.” Id. at 189-




                                             22
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 23 of 29 PageID #: 1665




   90. “An opinion statement, however, is not necessarily misleading when an issuer

   knows, but fails to disclose, some fact cutting the other way.” Id. at 189.

         The Plaintiffs’ primary argument is that CVS’s goodwill assessments are

   actionable under Omnicare because the Defendants omitted facts necessary to

   prevent the assessments from being misleading. (See ECF No. 69 at 29–31). 20

         When a plaintiff relies on a theory of omission, the plaintiff must allege “facts

   going to the basis for the issuer’s opinion . . . whose omission makes the opinion

   statement at issue misleading to a reasonable person reading the statement fairly

   and in context.” Omnicare, 575 U.S. at 194. The Supreme Court noted that “was no

   small task for an investor,” stressing “a few crucial points pertinent to the inquiry.”

   Id. at 194, 196. First, plaintiffs cannot proceed under this theory without identifying

   one or more omitted facts. Id. at 196. If plaintiffs successfully identify an omitted

   fact “then the court must determine whether the omitted fact would have been

   material to a reasonable investor.” Id. In other words, this inquiry tests whether

   “there is a substantial likelihood that a reasonable [investor] would consider it

   important.” Id. (internal quotation marks omitted). If a plaintiff clears these hurdles,

   a court must then ask whether the alleged omission rendered the disclosure



         20  The Plaintiffs also seem to suggest that CVS’s goodwill assessments are
   actionable under Omnicare as false statements of opinion because “the Defendants
   did not subjectively believe [the] goodwill assessment[s].” (ECF No. 69 at 29). In
   making this argument, they reiterate their arguments for scienter. See id. This
   argument fails because the Plaintiffs admit that they “do not dispute anything about
   Defendants’ accounting.” Id. at 31. Goodwill is an accounting concept; and a correct
   statement does not give rise to liability under this theory. See Omnicare, 575 U.S.
   175, 185 n.2.

                                             23
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 24 of 29 PageID #: 1666




   misleading. Id. This inquiry must address the statement’s context, including facts

   that were provided as well as hedges, disclaimers, or qualifications included. Id. at

   196-97.

         The Plaintiffs allege that the Defendants’ goodwill assessments were

   misleading because they failed to “disclose the true nature and extent of the problems

   in the Omnicare LTC business” before taking a goodwill impairment. (ECF No. 38 at

   109, ¶ 299). Citing confidential witness testimony, the Plaintiffs argue that at the

   time of the Defendants’ goodwill assessments the Omnicare LTC business was

   already substantially impaired and the Defendants, as managers of CVS, had actual

   knowledge of this impairment. (See ECF No. 38 at 109-12, ¶¶ 298–304, 306; see also

   ECF No. 69 at 29-30). Without disclosing countervailing facts, Plaintiffs contend that

   they “infer[ed] from these statements that there were no substantial, systemic

   obstacles” in the LTC business. (ECF No. 69 at 30). While the Plaintiffs acknowledge

   that the Defendants made disclosures of customer retention rates and lower

   occupancy rates starting in 2017, the Plaintiffs assert that the disclosure was

   inadequate. Id.

         Defendants counter that the Plaintiffs’ allegations at most suggest that there

   were client losses during the Class Period but lack any quantification of the losses.

   (ECF No. 67 at 17). More importantly, the Defendants assert that nothing alleged

   conflicts with what the Defendants disclosed during the Class Period. (ECF No. 78

   at 18-19). According to the Defendants, their disclosure starting in the third quarter

   of 2017 adequately noted that the multi-year cash flow projections for the LTC



                                            24
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 25 of 29 PageID #: 1667




   business declined from the prior year for multiple reasons, including client retention

   rates. Id. at 63. This disclosure was a comparison of the state of the LTC business

   during the third quarter of 2017 with what was expected as of the third quarter of

   2016.

           The crux of the Plaintiffs’ argument is that the goodwill assessment, which was

   based on CVS’s judgments about client retention and lower occupancy rates, was

   misleading. While the Plaintiffs claim that CVS knew, before taking its goodwill

   write-off, about the factors it later pointed to in making its impairment, the Amended

   Complaint lacks enough to challenge the Defendants’ “inquiry into or knowledge

   concerning” the goodwill assessments. Omnicare, 575 U.S. at 189. The Plaintiffs, in

   hindsight, point to troubling trends with integrating the LTC business and proffer

   that the Defendants must have known not only of the existence of these trends but

   also their eventual negative implications.         “But a company’s knowledge of

   unfavorable trends does not show that its goodwill balances were misleading as of the

   time they were stated; previously known trends may later reveal themselves to be of

   a different magnitude or importance than initially expected.” In re Gen. Elec., 2020

   WL 2306434, at *14.       As discussed, the Amended Complaint provides no clear

   timeline on when these unfavorable trends became salient, nor when the negative

   outcomes became unavoidable. The allegations in the Amended Complaint amount

   to a retrospective disagreement with CVS’s judgement, without sufficient facts to

   undermine the assumptions CVS used when it made its goodwill assessments.




                                             25
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 26 of 29 PageID #: 1668




         Nevertheless, even if the Court did accept the Plaintiffs’ assertion that the

   Defendants omitted material facts, it would still need to determine whether the

   omissions rendered the disclosure misleading, considering the disclosure in context,

   the facts provided, and other disclaimers. Omnicare, 575 U.S. at 196. The Plaintiffs

   cannot overcome this hurdle. CVS did publicly disclose to investors the challenges

   plaguing the LTC business during the Class Period that could lead to a goodwill

   impairment.    Starting in the third quarter of 2016, after conducting its annual

   goodwill impairment test, CVS noted that while the fair values of its “Pharmacy

   Services and Retail Pharmacy” reporting units exceeded their carrying values by

   “significant margins,” the fair value of its LTC business exceeded its carrying values

   by only 7%. (ECF No. 67-9 at 36). It further noted that as September 30, 2016, the

   balance of goodwill for the LTC Business was approximately $6.3 billion. Id. In

   October 2015, goodwill of $8.6 billion was allocated to CVS’s Retail Pharmacy and

   LTC Business. (ECF No. 67-7 at 10).

         CVS disclosed the results of its next annual goodwill impairment test in its

   2017 third quarter filing, noting that while “the fair values of [its] Pharmacy Services

   and Retail Pharmacy reporting units exceed[ed] their carrying values by significant

   margins . . . the fair values of [its] LTC . . . reporting unit[] exceeded [its] carrying

   value[] by approximately 1% . . . . (ECF No. 67-2 at 39). CVS went on to state:

         [T]he results of our annual goodwill impairment test resulted in the fair
         value of our LTC reporting unit exceeding its carrying value by
         approximately 1%. Our multi-year cash flow projections for our LTC
         reporting unit have declined from the prior year due to customer
         reimbursement pressures, industry trends such as lower occupancy
         rates in skilled nursing facilities, and client retention rates. Our

                                              26
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 27 of 29 PageID #: 1669




         projected discounted cash flow model assumes future script growth from
         our senior living initiative and the impact of acquisitions. Such
         projections also include expected cost savings from labor productivity
         and other initiatives. Our market multiple method is heavily dependent
         on earnings multiples of market participants in the pharmacy industry,
         including certain competitors and suppliers. If we do not achieve our
         forecasts, given the small excess of fair value over the related carrying
         value, as well as current market conditions in the healthcare industry,
         it is reasonably possible that the operational performance of the LTC
         reporting unit could be below our current expectations in the near term
         and the LTC reporting unit could be deemed to be impaired by a
         material amount.

   Id. This disclosure was repeated in CVS’s 2017 annual report. (ECF No. 67-14 at

   22). And later, in May 2018, the Company disclosed in its quarterly report that the:

         LTC reporting unit continues to face challenges that may affect our
         ability to grow the business at the rate that we had originally estimated
         when we made the acquisition of Omnicare and when we performed our
         prior year annual goodwill impairment test. These challenges include
         customer reimbursement pressures, lower occupancy rates in skilled
         nursing facilities, the deteriorating financial health of numerous skilled
         nursing facility customers, and client retention rates.

   (ECF No. 67-15 at 42; ECF No. 38 at 110, ¶ 302).

         Months later, in August 2018, CVS announced that an interim goodwill

   impairment test was required. (ECF No. 67-3 at 45-46). This interim impairment

   test “showed that the fair value of the LTC reporting unit was lower than the carrying

   value, resulting in [the] $3.9 billion pre-tax goodwill impairment charge” for the

   second quarter of 2018. Id. at 46. With these results, CVS again noted the disclosed

   challenges facing the LTC Business and stressed the possibility of another

   impairment to goodwill. See id. at 46. Challenges continued, causing CVS to conduct

   an interim goodwill impairment test in December 2018 that led to the $2.2 billion

   goodwill impairment charge in the fourth quarter of 2018. (ECF No. 67-4 at 29).

                                            27
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 28 of 29 PageID #: 1670




   Considering this disclosure in context, no reasonable investor could have believed

   that the issues the Plaintiffs claim were omitted did not exist. The Plaintiffs have

   therefore failed to adequately allege that the Defendants made misleading

   statements of opinion in their goodwill assessments during the Class Period.


      D. Motion to Amend


         In their opposition, the Plaintiffs requested leave to amend their Amended

   Complaint if the Court grants any portion of the Defendants’ Motion to Dismiss.

   (ECF No. 69 at 54). This request is denied. See ACA Fin. Guar. Corp. v. Advest, Inc.,

   512 F.3d 46, 57 (1st Cir. 2008) (“The plaintiffs do not get leisurely repeated bites at

   the apple, forcing a district judge to decide whether each successive complaint was

   adequate under the PSLRA.”)


                                    IV.    CONCLUSION


         In summary, the Plaintiffs have not met the pleading burden applicable to

   lawsuits claiming violations of Sections 10(b) of the Exchange Act and Rule 10b-5 to

   withstand a motion to dismiss. 21 The Court therefore GRANTS the Defendants’

   Motion to Dismiss (ECF No. 67). 22




         21  As noted above, without finding any actionable misstatements, the Court
   need not address the Defendants’ alternate theory that the Amended Complaint fails
   to adequately allege scienter. See Hill, 638 F.3d at 70 n.9.
          22 Because the Section 10(b) claims fail, the Plaintiffs’ Section 20(a) claim

   necessarily fails as well, as derivative of the Section 10(b) claims. See In re Biogen
   Inc. Sec. Litig., 857 F.3d 34, 44-45 (1st Cir. 2017); Hill, 638 F.3d at 70.
                                             28
Case 1:19-cv-00437-MSM-PAS Document 79 Filed 02/11/21 Page 29 of 29 PageID #: 1671




   IT IS SO ORDERED:



   ______
        ___
          _ ____________
                      __
                      _________
                      __
   ___________________________
   Mary S. McElroy
   United States District Judge

   Date: February 11, 2021




                                       29
